 

Exhibit 10.5

 

EXECUTION VERSION

 

LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of November 16, 2018 (this “Lender
Joinder Agreement”), by and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (in
such capacity, the “Additional Commitment Lender”), PLY GEM MIDCO, INC.
(formerly known as Pisces Midco, Inc.), a Delaware corporation (together with
its successors and assigns, the “Borrower”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Unless otherwise
defined herein or on Annex I hereto, terms defined in the Credit Agreement
referred to below and used herein shall have the meanings given to them in the
Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is made to the Cash Flow Credit Agreement, dated as of April
12, 2018 (as amended by the First Amendment to Cash Flow Credit Agreement, dated
as of November 14, 2018, and as the same may be further amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental Term Loan Commitments of one or more Additional
Commitment Lenders by entering into one or more Lender Joinder Agreements,
provided that after giving effect thereto the aggregate amount of all
Supplemental Term Loan Commitments shall not exceed the Maximum Incremental
Facilities Amount; and

 

WHEREAS, the form of this Lender Joinder Agreement is appropriate in the opinion
of the Borrower and the Administrative Agent to give effect to the making of the
Supplemental Term Loans pursuant to the Supplemental Term Loan Commitments set
forth on Schedule A annexed hereto.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

A.The Additional Commitment Lender hereby agrees to commit to provide its
Commitments as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

 

The Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 5.1 and 7.1 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Lender Joinder Agreement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes each applicable Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of the Additional Commitment Lender as a Lender contained in Subsection 10.5 of
the Credit Agreement; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 11.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 4.11(b) of the Credit Agreement.

 



   

 

 

B.The Additional Commitment Lender hereby agrees to make its Supplemental Term
Loan Commitment on the following terms and conditions on the Effective Date (as
defined below):

 

1.           Additional Commitment Lender to Be a Lender. The Additional
Commitment Lender acknowledges and agrees that upon its execution of this Lender
Joinder Agreement that the Additional Commitment Lender shall on and as of the
Effective Date become a “Lender” with respect to the Term Loan Tranche indicated
on Schedule A, under, and for all purposes of, the Credit Agreement and the
other Loan Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder,
and shall make available such amount to fund its ratable share of outstanding
Supplemental Term Loan Commitments on the Effective Date as the Administrative
Agent may instruct.

 

2.           Certain Delivery Requirements. The Additional Commitment Lender has
delivered or shall deliver herewith to the Borrower and the Administrative Agent
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as the Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Subsection 4.11 of the Credit Agreement.

 

3.           Credit Agreement Amendments. Pursuant to Subsection 2.8 of the
Credit Agreement, on the Effective Date, the Credit Agreement is hereby amended
as follows:

 

a.Subsection 1.1 of the Credit Agreement is hereby amended by adding the
following new definition, to appear in proper alphabetical order:

 

“First Lender Joinder Agreement Effective Date”: November 16, 2018.

 

b.Subsection 2.2(b) of the Credit Agreement is hereby amended and restated as
follows:

 

“(b) The Initial Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on September 28, 2018 up to and including the
Initial Term Loan Maturity Date (subject to reduction as provided in Subsection
4.4), on the dates (each such date, an “Installment Date”) and in the principal
amounts, subject to adjustment as set forth below, equal to the respective
amounts set forth below (together with all accrued interest thereon) opposite
the applicable Installment Dates (or, if less, the aggregate amount of such
Initial Term Loans then outstanding):

 



 2 

 

 

Date

  Amount       The last Business Day of each Fiscal Quarter ending prior to the
First Lender Joinder Agreement Effective Date   0.25% of the aggregate initial
principal amount of the Initial Term Loans on the Closing Date       The last
Business Day of each Fiscal Quarter ending on or after the First Lender Joinder
Agreement Effective Date and prior to the Initial Term Loan Maturity Date  
$6,405,043.86       Initial Term Loan Maturity Date   all unpaid aggregate
principal amounts of any outstanding Initial Term Loans

”.

 

4.           Conditions to Effectiveness. This Lender Joinder Agreement,
including the agreement of the Additional Commitment Lender to make the
Supplemental Term Loans requested to be made by it, shall become effective on
the date (the “Effective Date”) on which the following conditions shall have
been satisfied or waived:

 

a.the Administrative Agent shall have received (i) this Lender Joinder
Agreement, executed and delivered by the Borrower and the Additional Commitment
Lender, and (ii) the acknowledgment and consent attached to this Lender Joinder
Agreement (the “Acknowledgment”), executed and delivered by each Guarantor;

 

b.the Administrative Agent shall have received a certificate from the Borrower
and, substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section B.4, each other Loan Party, dated as of the
Effective Date, substantially in the form of Exhibit F to the Credit Agreement,
with appropriate insertions and attachments of resolutions or other actions,
evidence of incumbency and the signature of authorized signatories and
Organizational Documents, executed by a Responsible Officer and the Secretary or
any Assistant Secretary or other authorized representative of such Loan Party;

 



 3 

 

 

c.the Administrative Agent shall have received the following executed legal
opinions, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

i.executed legal opinion of Debevoise & Plimpton LLP, counsel to the Borrower
and the other Loan Parties;

 

ii.executed legal opinion of Morris, Nichols, Arsht & Tunnell LLP, special
Delaware counsel to certain of the Loan Parties;

 

iii.executed legal opinion of Holland & Hart LLP, special Nevada counsel to
certain of the Loan Parties;

 

iv.executed legal opinion of Lathrop Gage LLP, special California and Missouri
counsel to certain of the Loan Parties;

 

v.executed legal opinion of Marshall & Melhorn, LLC, special Ohio counsel to
certain of the Loan Parties;

 

vi.executed legal opinion of Adams and Reese LLP, special Texas counsel to
certain of the Loan Parties; and

 

vii.executed legal opinion of Dinsmore & Shohl LLP, special West Virginia
counsel to certain of the Loan Parties;

 

d.the Administrative Agent and the Panther Committed Lenders shall have received
at least three Business Days prior to the Effective Date all documentation and
other information about the Loan Parties mutually agreed to be required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Customer Due
Diligence Requirements for Financial Institutions issued by the U.S. Department
of Treasury Financial Crimes Enforcement Network under the Bank Secrecy Act,
that has been reasonably requested in writing at least ten Business Days prior
to the Effective Date;

 

e.the Panther Committed Lenders, the Panther Lead Arrangers and the Agents,
respectively, shall have received all fees related to the Panther Transactions
payable to them to the extent due (which may be offset against the proceeds of
the initial borrowing of the Supplemental Term Loans contemplated hereby);

 



f.the Panther Lead Arrangers shall have received a certificate of the chief
financial officer or treasurer (or other comparable officer) of the Borrower
certifying the Solvency, after giving effect to the Panther Transactions, of the
Borrower and its Subsidiaries on a consolidated basis in substantially the form
of Exhibit H to the Credit Agreement;

 



 4 

 

 

g.substantially concurrently with the initial borrowing of the Supplemental Term
Loans contemplated hereby, all commitments and amounts outstanding (other than
contingent obligations) under (i) the Neptune Term Loan Credit Agreement and
(ii) the Neptune ABL Credit Agreement, shall in each case have been repaid,
redeemed, defeased, terminated or otherwise discharged (or irrevocable notice
for the repayment, redemption, defeasance, termination or discharge thereof has
been given);

 

h.the Panther Parent Merger shall have been or, substantially concurrently with
the initial borrowing of the Supplemental Term Loans contemplated hereby shall
be, consummated in all material respects in accordance with the terms of the
Panther Merger Agreement, without giving effect to any modifications,
amendments, express waivers or express consents thereunder by Topco that are
materially adverse to the Additional Commitment Lender without the consent of
the Panther Lead Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed and provided that the Panther Lead Arrangers shall be
deemed to have consented to such modification, amendment, waiver or consent
unless they shall object thereto within three Business Days after receipt of
written notice of such modification, amendment, waiver or consent), it being
understood and agreed that (i) any change in the Aggregate Merger Consideration
(as defined in the Panther Merger Agreement) shall not be deemed to be
materially adverse to the Additional Commitment Lender and (ii) any
modification, amendment, express waiver or express consent to the definition of
“Neptune Material Adverse Effect” in the Panther Merger Agreement or to Section
3.8(c), Section 7.2(a)(iv) or Section 8.1(d)(i) (solely as it relates to the
condition set forth in Section 7.2(a)(iv)) of the Panther Merger Agreement shall
be deemed to be materially adverse to the Additional Commitment Lender; provided
that the Panther Lead Arrangers shall be deemed to have consented to such
modification, amendment, express waiver or express consent unless they shall
object thereto within three Business Days after receipt of written notice of
such modification, amendment, express waiver or express consent;

 

i.the Panther Lead Arrangers shall have received (i) audited consolidated
balance sheets and related statements of operations, stockholder’s equity and
cash flows of Ply Gem Holdings, Inc. for the fiscal years ended December 31,
2016 and December 31, 2017, (ii) audited consolidated balance sheets and related
statements of operations, stockholder’s deficit and cash flows of Atrium
Corporation for the fiscal years ended December 31, 2016 and December 31, 2017,
(iii) (x) the unaudited consolidated balance sheet and related statements of
operations and cash flows of Atrium Corporation for the quarterly period ended
March 31, 2018 and (y) the unaudited consolidated balance sheet and related
statements of operations and cash flows of Ply Gem Holdings for the quarterly
period ended March 31, 2018, (iv) the unaudited consolidated balance sheet and
related statements of operations and cash flows of the Borrower for the
quarterly period ended June 30, 2018, (v) audited consolidated balance sheets
and related statements of operations, stockholders’ equity and cash flows of
Neptune for the fiscal years ended October 30, 2016 and October 29, 2017 and
(vi) unaudited consolidated balance sheets and related statements of operations
and cash flows of Neptune for the fiscal quarters ended January 28, 2018, April
29, 2018 and July 29, 2018;

 



 5 

 

 

j.(i) the condition in Section 7.2(a) of the Panther Merger Agreement (but only
with respect to the representations that are material to the interests of the
Additional Commitment Lender, and only to the extent that the Borrower (and any
of its Affiliates that is a party to the Panther Merger Agreement) has the right
to terminate its (and their) obligations under the Panther Merger Agreement (or
otherwise decline to consummate the Panther Parent Merger) without liability to
the Borrower or any of its Affiliates as a result of a breach of such
representations in the Panther Merger Agreement (the “Neptune Representations”;
provided that the representation set forth in Section 3.8(c) of the Panther
Merger Agreement shall be deemed a Neptune Representation)) shall have been
satisfied and (ii) the Panther Specified Representations (as defined in Section
B.5 hereof) shall be true and correct in all material respects, except to the
extent they relate to a particular date in which case such Panther Specified
Representations shall be true and correct in all material respects on and as of
such date as if made on and as of such date;

 

k.the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower, dated as of the Effective Date, substantially in the
form of Exhibit G to the Credit Agreement (with appropriate revisions to reflect
(x) the Panther Merger Agreement rather than the Pisces Acquisition Agreement
and the Atlas Acquisition Agreement and (y) the Panther Specified
Representations rather than the Specified Representations);

 

l.the Collateral Agent shall have obtained a valid security interest in the
Collateral of Neptune and its subsidiaries (except to the extent that such
subsidiaries are not required under Subsection 7.9 of the Credit Agreement to
become party to the Guarantee and Collateral Agreement) covered by the Guarantee
and Collateral Agreement (to the extent and with the priority contemplated
therein and in the ABL/Cash Flow Intercreditor Agreement); and all documents,
instruments, filings and recordations reasonably necessary in connection with
the perfection and, in the case of the filings with the United States Patent and
Trademark Office and the United States Copyright Office, protection of such
security interests shall have been executed and delivered or made, or shall be
delivered or made substantially concurrently with the initial funding of
Supplemental Term Loans contemplated hereby pursuant to arrangements reasonably
satisfactory to the Administrative Agent or, in the case of UCC filings, written
authorization to make such UCC filings shall have been delivered to the
Collateral Agent, and none of such Collateral shall be subject to any other
pledges, security interests or mortgages except for Permitted Liens or pledges,
security interests or mortgages to be released on the Effective Date; provided
that with respect to any such Collateral the security interest in which may not
be perfected by filing of a UCC financing statement or by possession of
certificated Capital Stock of Neptune’s Domestic Subsidiaries (to the extent
constituting Collateral) (provided that certificated Capital Stock of Neptune’s
Subsidiaries will only be required to be delivered on the Effective Date to the
extent received from Neptune, so long as the Borrower has used commercially
reasonable efforts to obtain them on the Effective Date), if perfection of the
Collateral Agent’s security interest in such Collateral may not be accomplished
on or before the Effective Date after the applicable Loan Party’s commercially
reasonable efforts to do so, then delivery of documents and instruments for
perfection of such security interest shall not constitute a condition precedent
to the initial borrowing of the Supplemental Term Loans contemplated hereby if
the applicable Loan Party agrees to deliver or cause to be delivered such
documents and instruments, and take or cause to be taken such other actions, as
may be reasonably necessary to perfect such security interests in accordance
with Subsection 7.9 of the Credit Agreement; and

 



 6 

 

 

m.the Collateral Agent shall have received customary lien searches in the United
States reasonably requested by it at least 30 calendar days prior to the
Effective Date; provided that if such lien searches have not been delivered to
the Collateral Agent on or prior to the Effective Date after the Borrower’s
commercially reasonable efforts to do so, then delivery of such lien searches
shall not constitute a condition precedent to the initial borrowing of the
Supplemental Term Loans contemplated hereby if the Borrower agrees to deliver or
cause to be delivered such lien searches pursuant to arrangements to be mutually
agreed between the Borrower and the Administrative Agent.

 

The making of the Supplemental Term Loans by the Additional Commitment Lender
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and the Additional Commitment Lender that each of the
conditions precedent set forth in this Section B.4 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

5.           Representations and Warranties. In order to induce the Additional
Commitment Lender to enter into this Lender Joinder Agreement, the Borrower
represents and warrants to the Additional Commitment Lender and the
Administrative Agent that on and as of the date hereof after giving effect to
this Lender Joinder Agreement:

 

a.As of the Effective Date, after giving effect to the consummation of the
Panther Transactions, the Borrower, together with its Subsidiaries on a
consolidated basis, is Solvent.

 

b.Each of the Loan Parties is duly organized and validly existing under the laws
of the jurisdiction of its incorporation or formation, except (other than with
respect to the Borrower), to the extent that the failure to be organized and
existing would not reasonably be expected to have a Material Adverse Effect.

 



 7 

 

 

c.Each Loan Party has the corporate or other organizational power and authority,
and the legal right, to make, deliver and perform this Lender Joinder Agreement
and any other Loan Documents entered into in connection therewith (the “First
Lender Joinder Documents”) to which it is a party and, in the case of the
Borrower, to obtain the initial extension of the Supplemental Term Loans
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the First Lender Joinder Documents to which it is a party and, in the case of
the Borrower, to authorize the initial extension of the Supplemental Term Loans
contemplated hereby to it, if any, on the terms and conditions of this Lender
Joinder Agreement and any Notes. This Lender Joinder Agreement has been duly
executed and delivered by the Borrower, and each other First Lender Joinder
Document to which any Loan Party is a party will be duly executed and delivered
on behalf of such Loan Party. This Lender Joinder Agreement constitutes a legal,
valid and binding obligation of the Borrower and each other First Lender Joinder
Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, in each case except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

d.The execution, delivery and performance of the First Lender Joinder Documents
by any of the Loan Parties and the initial extension of the Supplemental Term
Loans hereunder (i) will not violate the Senior ABL Agreement or the Senior
Notes Indenture (giving effect to the Limited Condition Transaction provisions
under and as defined in each such agreement) in any respect that would
reasonably be expected to have a Material Adverse Effect, (ii) will not violate
the Cash Flow Credit Agreement (as modified by this Lender Joinder Agreement)
and (iii) solely to the extent of the incurrence of the Supplemental Term Loans
contemplated hereby, the provision of guarantees and granting of security
interests, will not violate any provision of the Organizational Documents of
such Loan Party or any of the Restricted Subsidiaries, except (other than with
respect to the Borrower) as would not reasonably be expected to have a Material
Adverse Effect.

 

e.No part of the proceeds of the initial extension of the Supplemental Term
Loans contemplated hereby will be used for any purpose which violates the
provisions of the Regulations of the Board, including Regulation T, Regulation U
or Regulation X of the Board.

 



 8 

 

 

f.Solely relating to the Collateral to be perfected on the Effective Date and
subject to the limitations set forth in the proviso to Section B.4.l hereof,
upon the consummation of the Panther Transactions, the Guarantee and Collateral
Agreement and the Mortgages (if any) will be effective to create (to the extent
described therein) in favor of the Collateral Agent for the benefit of the
Secured Parties, a valid and enforceable security interest in or liens on the
Collateral described therein, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. Solely relating to the Collateral to be perfected on the Effective Date
and subject to the limitations set forth in the proviso to Section B.4.l hereof,
when (i) all Filings (as defined in the Guarantee and Collateral Agreement) have
been completed, (ii) all applicable Instruments, Chattel Paper and Documents
(each as described in the Guarantee and Collateral Agreement) constituting
Collateral a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for purposes of perfection), in accordance
with the applicable ABL/Cash Flow Intercreditor Agreement, Junior Lien
Intercreditor Agreement or Other Intercreditor Agreement, (iii) all Deposit
Accounts and Pledged Stock (each as defined in the Guarantee and Collateral
Agreement) a security interest in which is required by the Security Documents to
be perfected by “control” (as described in the Uniform Commercial Code as in
effect in each applicable jurisdiction (in the case of Deposit Accounts) and the
State of New York (in the case of Pledged Stock) from time to time) are under
the “control” of the Collateral Agent, the Administrative Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with the
applicable ABL/Cash Flow Intercreditor Agreement, Junior Lien Intercreditor
Agreement or Other Intercreditor Agreement and (iv) the Mortgages (if any) have
been duly recorded in the proper recorders’ offices or appropriate public
records and the mortgage recording fees and taxes in respect thereof, if any,
are paid and the formal requirements of state or local law applicable to the
recording of real property mortgages generally have been complied with, the
security interests and liens granted pursuant to the Guarantee and Collateral
Agreement and the Mortgages (if any) shall constitute (to the extent described
therein and, with respect to the Mortgages (if any), only as relates to the real
property security interests and liens granted pursuant thereto) a perfected
security interest in (to the extent intended to be created thereby and required
to be perfected under the Loan Documents), all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein (excluding Commercial Tort Claims, as defined in the Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 6 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Lender Joinder
Agreement, capitalized terms that are used in this Section B.5.f and not defined
in this Lender Joinder Agreement are so used as defined in the applicable
Security Document.

 



 9 

 

 

g.The Borrower is not required to be registered as an “investment company”, or a
company “controlled” by an entity required to be registered as an “investment
company”, within the meaning of the Investment Company Act.

 

h.To the extent applicable, except as would not reasonably be expected to have a
Material Adverse Effect, (a) Holdings, the Borrower and each Restricted
Subsidiary is in compliance with the Patriot Act and (b) the proceeds of the
initial extension of the Supplemental Term Loans contemplated hereby will not be
used for any purpose which violates any U.S. sanctions administered by OFAC.

 

For purposes of this Section B.5, with respect to Neptune and its Subsidiaries,
the definition of “Material Adverse Effect” shall mean, on, or as of, the
Effective Date, a “Neptune Material Adverse Effect” (as defined in the Panther
Merger Agreement).

 

The foregoing representations and warranties shall be referred to herein
collectively as the “Panther Specified Representations.”

 

6.           Reference to and Effect on the Credit Agreement and the Notes. On
and after the effectiveness of this Lender Joinder Agreement, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as modified by this Lender Joinder
Agreement. The Credit Agreement, the Notes and each of the other Loan Documents,
as specifically modified by this Lender Joinder Agreement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Lender Joinder
Agreement shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents. The Borrower hereby expressly
acknowledges the terms of this Lender Joinder Agreement and reaffirms, as of the
date hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Lender Joinder Agreement and
the transactions contemplated hereby and (ii) its grant of Liens on the
Collateral to secure the Cash Flow Facilities Obligations (including, without
limitation, in respect of the Supplemental Term Loans contemplated hereby)
pursuant to the Security Documents.

 

7.           Credit Agreement Governs. Except as set forth in this Lender
Joinder Agreement, Supplemental Term Loan Commitments shall otherwise be subject
to the provisions of the Credit Agreement and the other Loan Documents.

 

8.           Notice. For purposes of the Credit Agreement, the initial notice
address of the Additional Commitment Lender shall be as set forth on Schedule A
annexed hereto.

 



 10 

 

 

9.           Recordation of the New Loans. Upon execution, delivery and
effectiveness hereof, the Administrative Agent will record the Supplemental Term
Loan Commitments made by the Additional Commitment Lender in the Register.

 

10.         Tax Matters. The parties hereto intend to treat the Initial Term
Loans outstanding immediately prior to the Effective Date and the Supplemental
Term Loans as one fungible tranche for U.S. federal and applicable state and
local income tax purposes.

 

11.         Amendment, Modification and Waiver. This Lender Joinder Agreement
may not be amended, modified or waived except by an instrument or instruments in
writing signed and delivered on behalf of each of the parties hereto.

 

12.         Entire Agreement. This Lender Joinder Agreement, the Credit
Agreement and the other Loan Documents represent the entire agreement among the
parties with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the parties relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

13.         GOVERNING LAW. THIS LENDER JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

14.         Severability. Any provision of this Lender Joinder Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

15.         Counterparts. This Lender Joinder Agreement may be executed by one
or more of the parties to this Lender Joinder Agreement on any number of
separate counterparts (including by facsimile and other electronic
transmission), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder Agreement
to be duly executed, all as of the date first written above.

 

  Credit Suisse AG, Cayman Islands Branch,   as Additional Commitment Lender    
    By: /s/ Judith E. Smith     Name:  Judith E. Smith     Title:   Authorized
Signatory         By: /s/ Lingzi Huang     Name:   Lingzi Huang    
Title:  Authorized Signatory

 

[Signature Page to Lender Joinder Agreement (Panther)]

 

   

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By: /s/ Peter S.
Predun     Name:   Peter S. Predun      Title:   Executive Director

 

[Signature Page to Lender Joinder Agreement (Panther)]

 

   

 

 

PLY GEM MIDCO, INC.,   as Borrower           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Chief Financial Officer  

 

[Signature Page to Lender Joinder Agreement (Panther)]

 

   

 

 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Lender Joinder Agreement.  Each Guarantor further acknowledges and agrees
that all Obligations with respect to the Initial Term Loan Commitments under the
Credit Agreement as modified by this Lender Joinder Agreement shall be fully
guaranteed and secured pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof. Each Guarantor reaffirms its
obligations under the Loan Documents to which it is party. Without limiting the
foregoing, each of the Guarantors hereby (i) acknowledges and agrees that all of
its obligations under the Guarantee and Collateral Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) reaffirms each Lien granted by such
Guarantor to the Collateral Agent for the benefit of the Secured Parties made
pursuant to the Guarantee and Collateral Agreement and (iii) agrees that the
Borrower Obligations and the Guarantor Obligations (each as defined in the
Guarantee and Collateral Agreement) include, among other things and without
limitation, the due and punctual payment by the Borrower or the Guarantors, as
applicable, when due and payable (whether at the stated maturity, by
acceleration or otherwise) of principal and interest on the Loans made pursuant
to the Commitments under the Credit Agreement as modified by this Lender Joinder
Agreement.

 

GUARANTORS:

 

  PLY GEM INTERMEDIATE, INC.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Chief Financial Officer           PLY GEM HOLDINGS, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Executive Vice
President, Chief Financial Officer, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  PLY GEM INDUSTRIES, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Executive Vice President, Chief Financial Officer and Secretary      
    ATRIUM WINDOWS AND DOORS, INC.           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
ALENCO EXTRUSION GA, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO
EXTRUSION MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO HOLDING
CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  ALENCO INTERESTS, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Vice President, Secretary and Treasurer           ALENCO TRANS, INC.
          By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           ALENCO WINDOW GA, L.L.C.           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           ALUMINUM SCRAP RECYCLE, L.L.C.           By: /s/ Shawn K.
Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer  
        AWC ARIZONA, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  AWC HOLDING COMPANY           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           FOUNDATION LABS BY PLY
GEM, LLC           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GLAZING INDUSTRIES MANAGEMENT,
L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GREAT LAKES WINDOW, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  KROY BUILDING PRODUCTS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           MASTIC HOME
EXTERIORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           MW MANUFACTURERS INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           MWM HOLDING, INC.           By: /s/ Shawn K.
Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer  
        NAPCO, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  NEW ALENCO EXTRUSION, LTD.           By: Alenco Extrusion Management, L.L.C.,
its general partner           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           NEW ALENCO WINDOW, LTD.
          By: Alenco Building Products Management, L.L.C., its general partner  
        By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           NEW GLAZING INDUSTRIES, LTD.           By:
Glazing Industries Management, L.L.C., its general partner           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  PLY GEM PACIFIC WINDOWS CORPORATION           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           PLY
GEM SPECIALTY PRODUCTS, LLC           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           SIMEX, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           SIMONTON BUILDING PRODUCTS LLC           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           SIMONTON INDUSTRIES, INC.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  SIMONTON WINDOWS & DOORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           SIMONTON
WINDOWS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           VARIFORM, INC.           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  ATRIUM CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM INTERMEDIATE HOLDINGS, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial
Officer           ATRIUM PARENT, INC.           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Chief Financial Officer           AMERICAN SCREEN
MANUFACTURERS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM EXTRUSION SYSTEMS, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  CHAMPION WINDOW, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe  
  Title: Chief Financial Officer           THERMAL INDUSTRIES, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

  SILVER LINE BUILDING PRODUCTS LLC           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Vice President and Secretary

 

[Signature Page to Acknowledgment to Lender Joinder Agreement (Panther)]

 

   

 

 

SCHEDULE A

to

LENDER JOINDER AGREEMENT

 

SUPPLEMENTAL TERM LOAN COMMITMENTS

 

 

Additional

Commitment

Lender

 

Tranche of

Supplemental

Term Loan

Commitment

 

Principal

Amount

Committed

  

Aggregate Amount

of All Supplemental

Term Loan

Commitments

   Maturity Date Credit Suisse AG, Cayman Islands Branch  Initial Term Loan
Tranche  $805,000,000   $805,000,000   April 12, 2025

 

 

Effective Date of Lender Joinder Agreement: As specified in Section B.4 above.

 

Notice Address for the Additional Commitment Lender: 

Credit Suisse AG 

Eleven Madison Avenue 

New York, NY 10010 

Attention: Loan Operations – Agency Manager 

Facsimile: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

   

 

 

ANNEX I

to 

LENDER JOINDER AGREEMENT

 

Annex I

 

“Neptune”: NCI Building Systems, Inc., a Delaware corporation, and any successor
in interest thereto.

 

“Neptune ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time), among NCI Group, Inc., Robertson-Ceco II Corporation, the
subsidiary borrowers from time to time party thereto, Neptune, the several banks
and other financial institutions from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent and collateral agent.

 

“Neptune Term Loan Credit Agreement”: that certain Term Loan Credit Agreement,
dated as of February 8, 2018 (as amended, supplemented, waived or otherwise
modified from time to time), among Neptune, the several banks and other
financial institutions from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent.

 

“Panther Borrower Merger”: the merger of the Borrower with and into Neptune,
with Neptune being the survivor of such merger.

 

“Panther Committed Lenders”: Credit Suisse AG, Cayman Islands Branch, JPMorgan
Chase Bank, N.A., UBS AG, Stamford Branch, Barclays Bank PLC, Bank of America,
N.A., Deutsche Bank AG New York Branch, Goldman Sachs Bank USA, Royal Bank of
Canada, Crédit Agricole Corporate and Investment Bank, Jefferies Finance LLC,
MUFG Union Bank, N.A., Natixis, New York Branch and Société Générale.

 

“Panther Holdings Merger”: the merger of Holdings with and into Neptune, with
Neptune being the survivor of such merger.

 

“Panther Lead Arrangers”: in respect of the Supplemental Term Loan Commitments
contemplated hereby, Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A.,
UBS Securities LLC, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, RBC Capital
Markets, Crédit Agricole Corporate and Investment Bank, Jefferies Finance LLC,
MUFG Union Bank, N.A., Natixis, New York Branch and SG Americas Securities, LLC,
as Joint Lead Arrangers.

 

“Panther Merger Agreement”: the Agreement and Plan of Merger, dated as of July
17, 2018, among Topco, Neptune and, solely for purposes of certain sections
thereunder, CD&R, as the same may be amended, supplemented, waived or otherwise
modified from time to time.”

 



   

 

 

“Panther Parent Merger”: the merger of Topco with and into Neptune, with Neptune
being the survivor of such merger.

 

“Panther Transactions”: collectively, any or all of the following (whether
taking place prior to, on or following the Effective Date): (i) the conversion
of the Borrower into a Delaware limited liability company, (ii) the conversion
of Holdings into a Delaware limited liability company, (iii) the entry into the
Panther Merger Agreement and the consummation of the transactions contemplated
thereby, including the Panther Parent Merger (which Panther Parent Merger shall
occur following the conversions described in the preceding clauses (i) and (ii)
of this definition), (iv) following the consummation of the Panther Parent
Merger, the Panther Holdings Merger, (v) following the consummation of the
Panther Holdings Merger, the Panther Borrower Merger, (vi) the entry into that
certain Amendment No. 1 to the Senior ABL Agreement, dated as of August 7, 2018,
that certain Amendment No. 3 to the Senior ABL Agreement, dated as of November
14, 2018, and that certain Amendment No. 4 to the Senior ABL Agreement, dated as
of the Effective Date, and any incurrence of Indebtedness under the Senior ABL
Agreement, (vii) the entry into this Lender Joinder Agreement and incurrence of
the Supplemental Term Loans hereunder, (viii) the repayment of certain existing
Indebtedness of Neptune and its subsidiaries, (ix) the repayment of certain
existing Indebtedness of the Borrower and its subsidiaries and (x) all other
transactions relating to any of the foregoing (including payment of fees,
premiums and expenses related to any of the foregoing).

 



   

